DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 16 August 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1 and 13-20 have been amended; claims 2-12 are original.

Claim Rejections - 35 USC § 101
Because of the amendment to the claims 13-17, examiner withdraws the 101 rejection since applicant amended the claims to include computer-readable media being one or more non-transitory computer-readable media.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinker et al. (US 2004/0215772 A1), hereinafter Dinker. 
As to claim 1, Dinker discloses a computer-implemented method of updating a data object (Para. 10, “A system and method for coordinating access to data in a distributed computer system is provided. A Distributed Token Manager (DTM) service may manage a collection of "tokens" (also referred to herein as "data objects") for which access may be controlled using access rights.”. Para. 59, when a client process or thread on application server 108A needs to update an HTTP session data token, i.e. updating a data object, e.g., in response to a request directed by the web server 104 of FIG. 1, the client process or thread may call the DTM service on the application server 108D to acquire write access rights for the HTTP session data token.), the method comprising: at a first computing system: determining that a token for the data object is in an inactive state (Fig. 8, Para. 84, “consider the state labeled "app-1:read-lock and app-2:none", indicating that app-1 currently holds read access rights for the token and app-2 currently holds no access rights. From this state, the following actions are possible: 1) app-2 may acquire read access rights for the token; 2) app-1 may release read access rights for the token; or 3) app-1 may acquire write access rights for the token. However, app-2 may not, for example, acquire write access rights for the token from this state. App-2 may only acquire write access rights from a state in which app-1 has no access rights, i.e., the states labeled as "app-1:none".”. Thus, when App-1 has no access rights for the token indicates a first computing system is in an inactive state.); and  
issuing a request for the token to be activated for the first computing system (Para. 51, “Each client thread or process that needs to acquire access rights for a token may do so by requesting the access rights from a service referred to herein as the Distributed Token Manager (DTM) 111.”. Thus, a request is being issued for the token to be activated for the first computing system); 
at a second computing system having the token in an active state: responsive to the request, verifying that a semantic check on the data object is satisfied (Para. 78, “the DTM may return to the client a data structure indicating that the client has acquired the requested access rights. When the client then attempts to access the token, this data structure may be required. For example, as described above with reference to FIG. 2B, the client may access the token via application code 202. The application code 202 may check to see that the data structure passed by the client is valid before allowing the client to access the token.”, where the data structure is corresponding to the data object which is being verified before allowing the client to access the token. Thus, the system checks to ensure that the access rights are provided to the first computing system once the data structure for the data object is valid such as the semantic check in response to the request.); and 
releasing the token to the first computing system (Fig. 8, Para. 51, “The DTM service 111 manages the collection of tokens 204. The DTM service may provide an application programming interface (API) through which clients can request to acquire and release access rights”. Para. 54, “When a client acquires access rights to a token, a timeout may be associated with the access rights. The DTM may ensure that access rights are released when they are timed-out.”. Thus, the token is being released to the first computing system.); and 
at the first computing system: responsive to the releasing, updating the data object (Para. 94, when a client calls the Unlock( ) method to release access rights, the client may immediately interface with the DTM service, and the DTM service may update its data, i.e. updating the data object, to indicate that the client no longer holds the access rights for the token. Para. 77, “the DTM service may grant read or write access rights to the token in response to the request received in step 215. As described above, the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights.”. Therefore, the data object updated in response to the releasing at the first computing system.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses further comprising: transmitting a message from the first computing system to the second computing system to replicate the updating at the second computing system (Fig. 4A; 4C; 9, Para. 55, “A DTM request may be initiated by DTM API methods (e.g., AddToken( ), RemoveToken( ), Lock( ), Unlock( ). Such requests may be processed through a sequence of messages as shown in FIG. 3. Para. 59, “client processes or threads running on application servers 108A, 108B, and 108C may interface with the DTM service on application server 108D to acquire and release access rights for tokens.”. Para. 66, “the backup application servers 108B and 108C maintain mirrors 110 of shared data 109 stored on the primary application server 108D”, where each individual backup application server includes copy of the shared data 109 indicated in Fig. 4C, which indicates updating data is replicated to other server such as the second computing system. Thus, client 1 and client 2 can communicate each other by transmitting messages in order to maintain the information updated in the distributed computer system, where the messages are transmitted from client 1, i.e. first computer, to client 2, i.e. second computer, to generate the request. Since the request is processed through the sequence of messages, thus, a message is transmitted from the first computing system to second computing system to replicate the updating at the second computing system.).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Dinker discloses further comprising: making a determination that the active state token can be released, after the updating, from the first computing system; and designating, responsive to the determination and in the message, the token as active at the second computing system (Para. 103-106, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights [Para. 103]”. “In step 259, the DTM service grants write access rights for the token to Client 2 [Para. 104]”.  As such, when client 1 releases the access rights and grants write access rights for client 2 indicates designating the token as active at the second computing system.).
As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses wherein the semantic check determines whether a state of the data object at the second computing system is consistent with the updating of the data object (Para. 41, “If the two requests are received or processed closely together in time, the result may be that a first process on application server 108A and a second process on application server 108B attempt to write changes to the session data simultaneously, causing the session data to be corrupted. However, this problem may be avoided if each process is required to first acquire access rights to the session data before the process can access the session data.”, where by using the token with prioritizing access rights, each system can process data without conflicting which ensures consistency with the updating of the data object. Para. 78, the DTM may return to the client a data structure indicating that the client has acquired the requested access rights. When the client then attempts to access the token, this data structure may be required. For example, as described above with reference to FIG. 2B, the client may access the token via application code 202. The application code 202 may check to see that the data structure passed by the client is valid, i.e. semantic check, before allowing the client to access the token. Thus, the semantic check determines whether a state of the data object at the second computing system is consistent with the updating of the data object.).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses further comprising: protecting the token with a lock locally at the first computing system for the determining action; protecting the data object with a lock locally at the first computing system for the updating action; and protecting one or more objects required for the semantic check with respective lock(s) at the second computer system for the verifying action (Para. 47, for read access of a token, the thread or process may need read access rights, whereas for write access of a token, the thread or process may need write access rights, also referred to as a lock, i.e. token with a lock. Para. 151, “In 303, the server computer may grant a lock or write access rights for writing to the token to Client 1”. Para. 78, when a client attempts to access the token, the application code 202 may interface with the DTM to verify that the client holds access rights for the token, i.e. semantic check, or the application code may be operable to itself examine the DTM data to verify that the client holds the necessary access rights.).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Dinker discloses wherein the one or more objects comprise a copy of the data object stored at the second computing system and at least one additional data object (Fig. 4C, Para. 64, “One or more of the other application servers in the cluster may be designated as "backup" application servers. The backup application servers may mirror the shared data stored on the primary application server. The backup application servers may be assigned different priorities, and if the primary application server becomes inaccessible, the backup application server with the highest priority may be designated as the new primary application server.”. Para. 66, “the backup application servers 108B and 108C maintain mirrors 110 of shared data 109 stored on the primary application server 108D. As discussed above, the shared data 109 may include data such as HTTP session data, HOP session data, shared components or objects, or other kinds of data.”. Thus, the one or more objects comprise a copy of the data object stored at the second computing system and at least one additional data object.).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses wherein the request is a first request and the updating is a first updating for a first transaction on the data object, and the method further comprises, for a second transaction comprising a second update to the data object: at the first computing system having the token in the inactive state: issuing a second request for the token to be activated for the first computing system; at the second computing system having the token in the inactive state and having no pending updates associated with the token: responding to the second request; and at the first computing system, responsive to the responding: activating the token at the first computing system; and performing the second update to the data object (Para. 83, “FIG. 7 also illustrates the concept of "lock timeout". According to this concept, when a client process or thread acquires access rights to a token, the access rights can be automatically reclaimed by the DTM after the timeout period expires. This can be useful when a thread dies or suspends without releasing the access rights. The timeout value may be relative to the last invocation of a Lock( ) or Unlock( ) method. In one embodiment, the DTM may only reclaim access rights if other clients have actually requested access rights for the token.”. Para. 86-92, “[0086 ]FIG. 9 is a flowchart diagram illustrating one embodiment of a method in which two clients simultaneously perform read access of a token. [0087] In step 231, Client 1, i.e., a first client process or thread, issues a Lock( <TokenID>, READ) message to the DTM to acquire read access rights for a token. [0088] In step 233, the DTM grants read access rights for the token to Client 1. [0089] In step 235, Client 2 issues a Lock( <TokenlD>, READ) message to the DTM to acquire read access rights for the token. [0090] In step 237, the DTM grants read access rights for the token to Client 2. [0091] In step 239, Client 2 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token. [0092] In step 241, Client 1 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token.”. Therefore, when client 2 releases the token and client 1 accepts the token which indicates client 1 such as the first computing system perform second update to the data object.). 


As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses wherein the request is a first request and the updating is a first updating for a first transaction on the data object, and the method further comprises, for a second transaction comprising a second update to the data object: at the second computing system having the token in the inactive state: issuing a second request for the token to be activated for the second computing system; and at the first computing system: establishing that a prior replication request on the data object is pending; and transmitting a message from the first computing system to the second computing system to deny the second request (Para. 77, In step 217, the DTM service may grant read or write access rights to the token in response to the request received in step 215. As described above, the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted, i.e. transmitting a message from the first computing system to the second computing system to deny the second request. Para. 103, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights. In another embodiment, Client 1 may have to immediately relinquish the access rights when the DTM service reclaims the access rights. However, in this embodiment, the access rights may only be immediately relinquished if Client 1 has held the access rights for a threshold amount of time, e.g., to ensure that the access rights are not reclaimed immediately before Client 1 has time to access the token.”.).

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Dinker discloses wherein the establishing and the transmitting are performed with the token in the inactive state at the first computing system (Para. 77, In step 217, the DTM service may grant read or write access rights to the token in response to the request received in step 215. As described above, the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted, i.e. transmitting a message from the first computing system to the second computing system to deny the second request. Para. 103, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights. In another embodiment, Client 1 may have to immediately relinquish the access rights when the DTM service reclaims the access rights. However, in this embodiment, the access rights may only be immediately relinquished if Client 1 has held the access rights for a threshold amount of time, e.g., to ensure that the access rights are not reclaimed immediately before Client 1 has time to access the token.”. Thus, the establishing and the transmitting are performed with the token in the inactive state at the first computing system.).

As to claim 10, the claim is rejected for the same reasons as claim 8 above. In addition, Dinker discloses wherein the establishing is based on a comparison of a first transfer counter for the token at the first computing system and a second transfer counter for the token at the second computing system, wherein the second transfer counter is included with the second request (Para. 77, “the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted.”, where data indicating client access rights represent transfer counter data. Therefore, each token includes the data such as the transfer counter data which is updated by DTM to reflect the new grant of access rights by comparing first transfer counter for the token at the first computing system and a second transfer counter for the token at the second computing system. Para. 152, “In 305, the server computer may store lock information indicating that Client 1 holds the lock for writing to the token. For example, the server computer may maintain a table of locks for every token involved in a transaction. This table may include information such as transaction ID, lock owner, transaction participants, transaction owner, transaction-log-ID, etc.”, where the table of locks for every token include transfer counter data. Since the request includes the token information such as transfer counter data, therefore, the second transfer counter is included with the second request.).

As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses wherein the request is a first request and the updating is a first updating for a first transaction on the data object, and the method further comprises, for a second transaction comprising a second update to the data object: at the first computing system, having the token in the active state: aborting the second update; and releasing the token, to leave the token in an inactive state at both the first and second computing systems, such that both the first and second computing systems are enabled to subsequently issue a second request for activation of the token (Para. 41, “One example of a type of data for which access may be controlled in this manner is HTTP session data. As well known in the art, such session data may be used to track end users of a web application, i.e., users of client computers such as the client computer 100 illustrated in FIG. 1. Consider a case in which an end user submits a first request requiring the session data to be changed. The first request may be directed to the application server 108A. If the end user then submits a second request requiring the session data to be changed, the request may be load-balanced such that the second request may be directed to the application server 108B. If the two requests are received or processed closely together in time, the result may be that a first process on application server 108A and a second process on application server 108B attempt to write changes to the session data simultaneously, causing the session data to be corrupted. However, this problem may be avoided if each process is required to first acquire access rights to the session data before the process can access the session data.”. Thus, the first and second computing systems are enabled to subsequently issue a second request for activation of the token.).

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Dinker discloses wherein the request is a first request and the updating is a first updating for a first transaction on the data object, and the method further comprises, for a second transaction comprising a second update to the data object: at the first computing system having the token in the inactive state: issuing a second request for the token to be activated for the first computing system; and at the second computing system having the token in the active state: establishing that the semantic check for the data object is not satisfied; and responsive to the establishing, transmitting a message denying the second request (Para. 41, “One example of a type of data for which access may be controlled in this manner is HTTP session data. As well known in the art, such session data may be used to track end users of a web application, i.e., users of client computers such as the client computer 100 illustrated in FIG. 1. Consider a case in which an end user submits a first request requiring the session data to be changed. The first request may be directed to the application server 108A. If the end user then submits a second request requiring the session data to be changed, the request may be load-balanced such that the second request may be directed to the application server 108B. If the two requests are received or processed closely together in time, the result may be that a first process on application server 108A and a second process on application server 108B attempt to write changes to the session data simultaneously, causing the session data to be corrupted. However, this problem may be avoided if each process is required to first acquire access rights to the session data before the process can access the session data.”. Para. 77, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted, i.e. responsive to the establishing, transmitting a message denying the second request.).


As to claim 13, Dinker discloses one or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause the one or more hardware processors to perform one or more operations comprising (Para. 73): responsive to update of an object at a first computing node (Para. 10, “A system and method for coordinating access to data in a distributed computer system is provided. A Distributed Token Manager (DTM) service may manage a collection of "tokens" (also referred to herein as "data objects") for which access may be controlled using access rights.”. Para. 59, when a client process or thread on application server 108A needs to update an HTTP session data token, i.e. updating a data object, e.g., in response to a request directed by the web server 104 of FIG. 1, the client process or thread may call the DTM service on the application server 108D to acquire write access rights for the HTTP session data token.), transmitting, to a second computing node, a message requesting replication of the update (Fig. 4A; 4C; 9, Para. 92, “In step 241, Client 1 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token”, where client 1 transmits the message to the DTM to release the access rights so that other client can get the access and perform the update. Para. 63, when an application server needs to acquire read and/or write access rights to HTTP session data for an end user, the application server may first interface with the primary application server to acquire access rights for the HTTP session data, i.e., may send a request to the DTM service on the primary application server, i.e. transmitting a message from the first computing system to the second computing system. Para. 59, “client processes or threads running on application servers 108A, 108B, and 108C may interface with the DTM service on application server 108D to acquire and release access rights for tokens.”. Para. 66, “the backup application servers 108B and 108C maintain mirrors 110 of shared data 109 stored on the primary application server 108D”, where each individual backup application server includes copy of the shared data 109 indicated in Fig. 4C, which indicates updating data is replicated to other server such as the second computing system. Thus, client 1 and client 2 interacts each other by sending message to DTM to get access such that each backup application server maintains the same replicated data.), 
wherein the message requesting replication further designates a state of a token associated with the object, and wherein: in a first case, the message requesting replication further designates the token as active at the second computing node (Para. 92, In step 241, Client 1 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token, when client 1 releases access rights to client 2 indicates the message designates the token as active at the client 2 such as the second computing node.. Para. 103-106, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights [Para. 103]”. “In step 259, the DTM service grants write access rights for the token to Client 2 [Para. 104]”.  As such, when client 1 releases the access rights and grants write access rights for client 2 indicates designating the token as active at the second computing system.); and 
in a second case, the message requesting replication further designates the token as inactive at the second computing node (Para. 91, [0091] In step 239, Client 2 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token, when client 2 release access rights to client 1 indicates the message designates the token as inactive at the client 2 such as the second computing node. Para. 84, “consider the state labeled "app-1:read-lock and app-2:none", indicating that app-1 currently holds read access rights for the token and app-2 currently holds no access rights. From this state, the following actions are possible: 1) app-2 may acquire read access rights for the token; 2) app-1 may release read access rights for the token; or 3) app-1 may acquire write access rights for the token. However, app-2 may not, for example, acquire write access rights for the token from this state. App-2 may only acquire write access rights from a state in which app-1 has no access rights, i.e., the states labeled as "app-1:none".”.).

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Dinker discloses wherein the update is a second update following an earlier first update to the object, and the operations further comprise: detecting, at the second computing node, that the first update on the object is pending; and waiting until the first update has been completed and then performing the replication of the second update (Para. 103, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights. In another embodiment, Client 1 may have to immediately relinquish the access rights when the DTM service reclaims the access rights. However, in this embodiment, the access rights may only be immediately relinquished if Client 1 has held the access rights for a threshold amount of time, e.g., to ensure that the access rights are not reclaimed immediately before Client 1 has time to access the token.”. Thus, when first update is pending then second update waits until the first update has been completed and then performing the replication of the second update.). 

As to claim 15, the claim is rejected for the same reasons as claim 13 above. In addition, Dinker discloses wherein the update is a first update, the message is a first message that designates the token as inactive at the second computing node, and the operations further comprise: responsive to a second update of the object at the first computing node, following the first update, transmitting a second message to the second computing node for replication of the second update (Para. 86-92, “FIG. 9 is a flowchart diagram illustrating one embodiment of a method in which two clients simultaneously perform read access of a token. [0087] In step 231, Client 1, i.e., a first client process or thread, issues a Lock( <TokenID>, READ) message to the DTM to acquire read access rights for a token. [0088] In step 233, the DTM grants read access rights for the token to Client 1. [0089] In step 235, Client 2 issues a Lock( <TokenlD>, READ) message to the DTM to acquire read access rights for the token. [0090] In step 237, the DTM grants read access rights for the token to Client 2. [0091] In step 239, Client 2 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token. [0092] In step 241, Client 1 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token.”.), wherein the second message designates the token as active at the second computing node (Para. 92, In step 241, Client 1 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token, when client 1 releases access rights to client 2 indicates the message designates the token as active at the client 2 such as the second computing node.. Para. 103-106, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights [Para. 103]”. “In step 259, the DTM service grants write access rights for the token to Client 2 [Para. 104]”.  As such, when client 1 releases the access rights and grants write access rights for client 2 indicates designating the token as active at the second computing system.).

As to claim 16, the claim is rejected for the same reasons as claim 13 above. In addition, Dinker discloses wherein the operations further comprise: selecting between the first case and the second case based upon an indication whether a next update on the object is more likely to be at the first computing node or at the second computing node (Para. 35, “FIG. 1, there may be a plurality of application servers 108, and the web server may select an application server to which to broker the request, e.g., using load balancing techniques. The web server 104 may interface with an application server 108 using various techniques, e.g., through an in-process extension, such as an ISAPI or NSAPI extension.”. Para. 64, “One or more of the other application servers in the cluster may be designated as "backup" application servers. The backup application servers may mirror the shared data stored on the primary application server. The backup application servers may be assigned different priorities, and if the primary application server becomes inaccessible, the backup application server with the highest priority may be designated as the new primary application server.”. Thus, the operations further comprise: selecting between the first case and the second case based upon an indication whether a next update on the object is more likely to be at the first computing node or at the second computing node.).

As to claim 17, the claim is rejected for the same reasons as claim 13 above. In addition, Dinker discloses wherein the first and second computing nodes maintain respective first and second token transfer counts for the token, and the operations further comprise: incrementing the first token transfer count upon completion of the update at the first computing node; incorporating the first token transfer count in the message; and updating the second token transfer count upon receipt of the message at the second computing node, along with performing the replication of the update (Para. 77, “the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted.”, where data indicating client access rights represent transfer counter data. Therefore, each token includes the data such as the transfer counter data which is updated by DTM to reflect the new grant of access rights by comparing first transfer counter for the token at the first computing system and a second transfer counter for the token at the second computing system. Para. 152, “In 305, the server computer may store lock information indicating that Client 1 holds the lock for writing to the token. For example, the server computer may maintain a table of locks for every token involved in a transaction. This table may include information such as transaction ID, lock owner, transaction participants, transaction owner, transaction-log-ID, etc.”, where the table of locks for every token include transfer counter data. Thus, the request includes the token information such as transfer counter data which indicates incorporating the first token transfer count in the message.).

As to claim 18, Dinker discloses a system comprising: one or more hardware processors, with memory coupled thereto; a network interface coupling the one or more hardware processors to a satellite computing node; and computer-readable storage media storing instructions executable by the one or more hardware processors and comprising (Para. 73): first instructions which, when executed, manage an update to a document protected by a token framework by (Para. 10, “A system and method for coordinating access to data in a distributed computer system is provided. A Distributed Token Manager (DTM) service may manage a collection of "tokens" (also referred to herein as "data objects") for which access may be controlled using access rights.”. Para. 59, when a client process or thread on application server 108A needs to update an HTTP session data token, i.e. updating a data object, e.g., in response to a request directed by the web server 104 of FIG. 1, the client process or thread may call the DTM service on the application server 108D to acquire write access rights for the HTTP session data token.): checking a first token state for an originating computing node; in a first case having the first token state being inactive (Fig. 8, Para. 84, “consider the state labeled "app-1:read-lock and app-2:none", indicating that app-1 currently holds read access rights for the token and app-2 currently holds no access rights. From this state, the following actions are possible: 1) app-2 may acquire read access rights for the token; 2) app-1 may release read access rights for the token; or 3) app-1 may acquire write access rights for the token. However, app-2 may not, for example, acquire write access rights for the token from this state. App-2 may only acquire write access rights from a state in which app-1 has no access rights, i.e., the states labeled as "app-1:none".”. Thus, when App-1 has no access rights for the token indicates a first computing system is in an inactive state.), 
issuing a first request to activate the token and, upon approval of the first request, activating the token (Para. 51, “Each client thread or process that needs to acquire access rights for a token may do so by requesting the access rights from a service referred to herein as the Distributed Token Manager (DTM) 111.”. Thus, a request is being issued for the token to be activated for the first computing system); 
in a second case having the first token state being missing, issuing a second request to activate the token and, upon approval of the second request, creating the token in an active state (Para. 41, “One example of a type of data for which access may be controlled in this manner is HTTP session data. As well known in the art, such session data may be used to track end users of a web application, i.e., users of client computers such as the client computer 100 illustrated in FIG. 1. Consider a case in which an end user submits a first request requiring the session data to be changed. The first request may be directed to the application server 108A. If the end user then submits a second request requiring the session data to be changed, the request may be load-balanced such that the second request may be directed to the application server 108B. If the two requests are received or processed closely together in time, the result may be that a first process on application server 108A and a second process on application server 108B attempt to write changes to the session data simultaneously, causing the session data to be corrupted. However, this problem may be avoided if each process is required to first acquire access rights to the session data before the process can access the session data.”. Para. 77, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted.); causing the update to the document to be performed at the originating computing node; incrementing a transfer counter of the token (Para. 152, “the server computer may maintain a table of locks for every token involved in a transaction. This table may include information such as transaction ID, lock owner, transaction participants, transaction owner, transaction-log-ID, etc.”, where the table of locks for every token also include transfer counter data. Para. 77, “the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted.”, where data indicating client access rights that is updated by DTM indicates incrementing a transfer counter of the token.); performing a first semantic check (Para. 78, “the DTM may return to the client a data structure indicating that the client has acquired the requested access rights. When the client then attempts to access the token, this data structure may be required. For example, as described above with reference to FIG. 2B, the client may access the token via application code 202. The application code 202 may check to see that the data structure passed by the client is valid before allowing the client to access the token.”, where the data structure is corresponding to the data object which is being verified before allowing the client to access the token. Thus, the system checks to ensure that the access rights are provided to the first computing system once the data structure for the data object is valid such as the semantic check in response to the request.); and transmitting, over the network interface, a third request to replicate the update at the satellite computing node (Fig. 4A; 4C; 9-11; 18, Para. 31, “FIG. 1 illustrates an exemplary architecture for a web application for which it may be necessary to coordinate data access as described herein, wherein the data is used by multiple processes distributed over multiple computers.”. Para. 62, “the primary application server may act as a centralized location for storing shared data needed by other application servers in the cluster. When an application server other than the primary application server receives an end user request to process, that application server may need to interface with the primary application server to obtain HTTP session data for the end user.”. Para. 66, “the backup application servers 108B and 108C maintain mirrors 110 of shared data 109 stored on the primary application server 108D.”. Para. 87-92, “In step 241, Client 1 issues an Unlock( <TokenlD>, READ) message to the DTM to release read access rights for the token, e.g., after performing read access of the token [Para. 92]”. Thus, each client is indicated as a computing system, and client 1 transmits a massage to client 2 through DTM in order to replicate the updating at the client 2 such as the second computing system.); and second instructions which, when executed, handle a fourth request, for token activation, by: performing a check using one or more parameters of the token for the originating computing node and one or more parameters of the token for the satellite computing node (Para. 53, “The DTM may maintain state information indicating which clients currently hold which access rights to which tokens to ensure that these conditions are met.”.); performing a second semantic check (Para. 78, “the DTM may return to the client a data structure indicating that the client has acquired the requested access rights. When the client then attempts to access the token, this data structure may be required. For example, as described above with reference to FIG. 2B, the client may access the token via application code 202. The application code 202 may check to see that the data structure passed by the client is valid before allowing the client to access the token.”. Thus, the DTM checks to ensure the data structure passed by the client is valid such as a semantic check.); determining whether to deny or approve the fourth request; in a third case, deactivating the token for the originating computing node and transmitting a response to the fourth request, over the network interface, indicating that the fourth request is approved; and in a fourth case, transmitting a response to the fourth request, over the network interface, indicating that the fourth request is denied (Para. 77, In step 217, the DTM service may grant read or write access rights to the token in response to the request received in step 215. As described above, the DTM may keep data indicating which clients currently hold which access rights to which tokens. Thus, in step 217, the DTM may update this data to reflect the new grant of access rights. Of course, if another client already holds access rights to the token which prevents the requesting client from acquiring the requested access rights, the access rights may not be granted, i.e. transmitting a message from the first computing system to the second computing system to deny the second request. Para. 103, “In step 257, the DTM service may reclaim the read access rights granted to Client 1. In one embodiment, Client 1 may still hold the access rights until Client 1 calls the Unlock() method. At that point, Client 1 may interface with the DTM service to release the access rights. In another embodiment, Client 1 may have to immediately relinquish the access rights when the DTM service reclaims the access rights. However, in this embodiment, the access rights may only be immediately relinquished if Client 1 has held the access rights for a threshold amount of time, e.g., to ensure that the access rights are not reclaimed immediately before Client 1 has time to access the token.”.).


As to claim 19, the claim is rejected for the same reasons as claim 18 above. In addition, Dinker discloses wherein the one or more hardware processors are part of the originating computing node, the update is a first update, and the system further comprises: at least one additional hardware processor of the satellite computing node, with additional memory coupled thereto and an additional network interface coupled to the originating computing node; and additional computer-readable storage media storing additional instructions executable by the at least one additional hardware processor and comprising: third instructions which, when executed, cause the first update to be replicated at the satellite computing node responsive to the third request; fourth instructions which, when executed, handle the first or second request; and fifth instructions which, when executed, manage a second update to the document including, in at least a fifth case, issuing the fourth request (Fig. 8, Para. 73, “The memory medium may comprise other types of memory as well, or combinations thereof. In addition, the memory medium may be located in a first computer in which the programs are executed, or may be located in a second different computer which connects to the first computer over a network, such as the Internet. In the latter instance, the second computer may provide the program instructions to the first computer for execution.”. Para. 41, “One example of a type of data for which access may be controlled in this manner is HTTP session data. As well known in the art, such session data may be used to track end users of a web application, i.e., users of client computers such as the client computer 100 illustrated in FIG. 1. Consider a case in which an end user submits a first request requiring the session data to be changed. The first request may be directed to the application server 108A. If the end user then submits a second request requiring the session data to be changed, the request may be load-balanced such that the second request may be directed to the application server 108B. If the two requests are received or processed closely together in time, the result may be that a first process on application server 108A and a second process on application server 108B attempt to write changes to the session data simultaneously, causing the session data to be corrupted. However, this problem may be avoided if each process is required to first acquire access rights to the session data before the process can access the session data.”.).

As to claim 20, the claim is rejected for the same reasons as claim 19 above. In addition, Dinker discloses wherein: the computer-readable storage media at the originating computing node stores copies of the third instructions, fourth instructions, and fifth instructions and the additional computer-readable storage media at the satellite computing node stores copies of the first instructions and second instructions (Para. 73, “The memory medium may comprise other types of memory as well, or combinations thereof. In addition, the memory medium may be located in a first computer in which the programs are executed, or may be located in a second different computer which connects to the first computer over a network, such as the Internet. In the latter instance, the second computer may provide the program instructions to the first computer for execution.”. Para. 161, “Various embodiments further include receiving or storing instructions and/or data implemented in accordance with the foregoing description upon a carrier medium.”).

Response to Arguments
6.	Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. For Examiner's response, see discussion below:
Applicant's arguments, see pages 9-15, Applicant argues that Dinker fails to teach the features of the instant application independent and dependent claims. Specifically, Applicant argues about the semantic check and incrementing transfer counter of the token of the independent claims. However, Dinker discloses a validation check for the data structure which is corresponding to the data object that needs access rights, where the validation check represents here as the semantic check [Para. 78]. Dinker also discloses a table of locks for every token which include information such as transaction ID, lock owner, transaction participants, transaction owner, transaction-log-ID, etc., and the DTM may update this data to reflect the new grant of access rights which indicates incrementing transfer counter [Para. 77; 152]. Applicant’s also argues       that “The cited passage makes no suggestion of a message transmission or any other action being responsive to update as recited”. However, Dinker teaches mirroring the shared data which indicates data object is shared by plurality of backup application servers such as replicating the update data in different computers and shared data can be accessed when necessary as described in [Para. 64; 66]. Dinker also discloses updating an HTTP session data token in response to a request as disclosed in [Para. 59] and “A DTM request may be initiated by DTM API methods (e.g., AddToken( ), RemoveToken( ), Lock( ), Unlock( ). Such requests may be processed through a sequence of messages as shown in FIG. 3 and Para. 55” and “each Lock() method call may be implemented as a synchronous message communication between a client and the DTM service, and each Unlock( ) method call may be implemented as an asynchronous message communication from a client and the DTM service. Thus, when a client calls the Unlock( ) method to release access rights, the client may immediately interface with the DTM service, and the DTM service may update its data to indicate that the client no longer holds the access rights for the token in Para. 94” and “The DTM may maintain state information indicating which clients currently hold which access rights to which tokens to ensure that these conditions are met in Para. 53.”, Client 1 and client 2 can communicate each other by transmitting messages in order to maintain the information updated in the distributed computer system, where the messages are transmitted from client 1, i.e. first computer, to client 2, i.e. second computer, to generate the request. Since the request is processed through the sequence of messages, thus, a message is transmitted from the first computing system to second computing system to replicate the updating at the second computing system. As such Dinker discloses the above features.       
Examiner respectfully responds that; Dinker teaches all the features of above claims as set forth in the respective reasons set forth in the respective rejections of claims 1-20 under 35 USC §102 above. 


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167